               Case 8:19-bk-08638-CPM      Doc 531       Filed 12/01/20   Page 1 of 2




                                       ORDERED.
         Dated: November 30, 2020




                           UNITED STATES BANKRUPTCY COURT
                              MIDDLE DISTRICT OF FLORIDA
                                    TAMPA DIVISION

In re:                                               CASE NO. 8:19-bk-08638-CPM

THE PRODUCERS, INC.,                                 CHAPTER 7

                 Debtor.
                                             /

              ORDER GRANTING IN PART FIRST INTERIM APPLICATION
             FOR ALLOWANCE AND PAYMENT OF COMPENSATION AND
           REIMBURSEMENT OF EXPENSES TO ROBERT F. ELGIDELY, ESQ.
         AND THE LAW FIRM OF FOX ROTHSCHILD LLP AS SPECIAL COUNSEL
           TO CHAPTER 7 TRUSTEE, LARRY S. HYMAN (Doc. Nos. 512 and 517)

          THIS CASE came before the Court without a hearing on the First Interim Application For

Allowance And Payment Of Compensation And Reimbursement Of Expenses To Robert F.

Elgidely, Esq. And The Law Firm Of Fox Rothschild LLP, As Special Counsel To Chapter 7

Trustee, Larry S. Hyman, For The Period February 5, 2020 Through September 30, 2020 and

Supplement thereto (Doc. Nos. 512 and 517 – together, the “First Interim Fee Application”). In

the First Interim Fee Application, Trustee’s counsel (“Fox Rothschild”) seeks an award of fees in

the amount of $338,330.00 for services rendered in the period February 5, 2020 through September

30, 2020 (the “Application Period”) and reimbursement of expenses in the amount of $10,652.06,

for a total award sought in the amount of $348,982.06.




116655845.v2
               Case 8:19-bk-08638-CPM        Doc 531     Filed 12/01/20     Page 2 of 2




        By submission of this proposed agreed order for entry, the submitting counsel represents

that the opposing party agrees to its form and content as well as consents to its entry.

        The Court, having reviewed the First Interim Fee Application, having noted the parties’

agreement with respect thereto, and being otherwise duly advised in the premises, does hereby

        ORDER as follows:

        1.       The First Interim Fee Application is GRANTED IN PART as set forth herein.

        2.       Fox Rothschild is awarded: (a) interim fees equivalent to seventy percent (70%) of

the fees sought in the First Interim Fee Application or $236,831.00 and (b) interim expenses

equivalent to one hundred percent (100%) of the expenses sought in the First Interim Fee

Application or $10,652.06; for a total award of $247,483.06 (the “Interim Award”).

        3.       All parties reserve all positions, arguments, and objections with respect to all of

Fox Rothschild’s fees and expenses incurred until such time as Fox Rothschild seeks a final award

of fees and expenses.

        4.       The Chapter 7 Trustee is hereby authorized and directed to pay the Interim Award

to Fox Rothschild.

                                                  ***




Robert F. Elgidely, Esq. is directed to serve a copy of this order on interested parties who do not
receive service by CM/ECF and file a proof of service within three days of entry of this order.

                                              2
116655845.v2
